Citation Nr: 1446335	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (herein low back disability).  

2.  Entitlement to service connection for left S1 radiculopathy, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962 and from September 1962 to October 1962, as well as additional National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at an August 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis of a low back disability, specifically degenerative disc disease of the lumbar spine, and has also been diagnosed with left S1 radiculopathy.  See May 2010 VA Examination Report.  The Veteran contends that the current low back disability is related to an injury he sustained to his lower back while on active duty and that his left S1 radiculopathy is a result of the lower back injury in service.  See January 2012 Form 9; October 2010 Notice of Disagreement (NOD); September 2009 Veteran Statement.  The Veteran stated that he "fell across the wall" while in the shower and that he was taken to the hospital at Fort Polk, Louisiana.  See August 2014 Hearing Transcript, page 4.  The Veteran submitted military records that he received from the Adjutant General of Mississippi (he was in the Mississippi National Guard).  While the copies of these records are of poor quality and can be difficult to read, what appears to be a November 8, 1961 Clinical Record Cover Sheet noted a diagnosis of sprain low back and referenced the Veteran falling in the shower and an additional record from May 1962 included a notation of "low back pain (hospitalized 5 months ago - negative findings)" and appeared to dispense two drugs that are indecipherable, but could refer to pain medication, as the Veteran testified at the August 2014 hearing that he received pain medication for his back after the November 1961 initial low back injury.  See August 2014 Hearing Transcript, pages 6-7.  The Veteran also separately submitted a copy of a November 9, 1961 note (on DD Form 1289) that stated "[t]his man has a bruised low back - [h]e is to return to full duty."    

The Veteran was afforded a VA examination in May 2010.  The examiner diagnosed degenerative disc disease lumbar spine with EMG evidence of left SI radiculopathy.  As to the low back disability, the examiner offered a negative opinion and provided a rationale as follows:
	
the Veteran currently has degenerative disk disease of the lumbar spine.  This is consistent with natural aging.  There is mention of a bruised back in the available records as discussed earlier.  However, there is no evidence of chronicity or continuity of care.  There was no mention of back complaints when leaving the service in 1962 and based on evidence of record, the Veteran was not seen again for his lower back until 2007.  Based upon this, it is in this examiner's opinion, that it is at least as likely as not that the Veteran's degenerative disk disease is a process of natural aging and less likely as not caused by or related to his bruised back that occurred while in the service.

The Veteran submitted a June 2011 private treatment record from Dr. M.P.  This record stated:
	
[the Veteran] asked me specifically if whether or not I feel that his back issue is related to his fall when he was in the service.  He fell over a concrete wall and extended his back.  Ever since that time, he has had significant back pain that never quit.  He had no pain prior to this.
	
The degenerative conditions that he shows on x-ray may or may not be related to the injury.  However, the pain is clearly related to it.  The pain started with the fall and never ceased.  It is my fellowship trained board certified opinion that this pain began when he injured himself and is therefore connected to his service related accident.  

An addendum VA opinion was obtained, which is dated July 8, 2013 and stated, referencing the May 2010 VA opinion, that the "[o]pinion remains unchanged."  This opinion referenced the May 1962 service treatment record discussed above and stated that this "does not alter findings of the acute self limiting nature of the 1961 event, and the likelihood of aging as the cause of the exam findings, as well as the lack of nexus between the two."  An additional VA addendum opinion was obtained, which is dated July 23, 2013 and stated "[n]o change in the previous [o]pinion rendered 7/8/2013."  This opinion references the June 2011 private medical record from Dr. M.P. and stated that "[t]he causal relationship which [Dr. M.P.] advocates appears to be based on Veteran provided history."  The July 23, 2013 VA opinion also stated that "there are large gaps between the cited injury and onset of disease, with unknown injuries and life events not noted in the record" and that "[t]he Veteran[']s statement, while accepted at face value, is from the perspective of a layman, and the facts as reviewed do not support the Veteran[']s memories."

Initially the Board notes that the May 2010 VA opinion's rationale is based, in part, on that there is "no evidence of chronicity or continuity of care", or in other words, an absence of treatment.  However, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  At the August 2014 hearing, the Veteran affirmatively responded to a question of "you're testifying that that same pain that you had during service you've had ever since service until today.  Is that correct?"  See August 2014 Hearing Transcript, page 13.  Additionally, in the Veteran's January 2012 Form 9 and October 2010 NOD, the Veteran stated that he has "suffered all these years with my back", referenced taking over the counter medication to "deal with the chronic pain to prevent taking a day off to go see a doctor" and that the "[o]ver the counter medications quit working to the point I had to be seen in 2007."  Of record are January and February 2007 private treatment records from Dr. B.B. that referenced lower back pain and left lower extremity pain.  As the May 2010 VA negative opinion and rationale with respect to the Veteran's low back disability relied in part on an absence of treatment, and the subsequent addendum VA opinions in July 2013 stood by the original May 2010 VA opinion, the Board finds that the rationales provided are inadequate and remand is required for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the examiner must address the evidence of a continuity of symptomatology since service for the Veteran's low back disability.  

With respect to the Veteran's claim for entitlement to service connection for left S1 radiculopathy, to include as secondary to a low back disability, in the Veteran's October 2010 NOD and January 2012 Form 9, the Veteran stated that he "suffer[s] with chronic pain and numbness to my legs now that is the result of my back injury while on active duty."  In addition, at the August 2014 hearing, the Veteran testified that he begun to experience numbness in his left lower extremity in-service "right after" his low back injury.  See August 2014 Hearing Transcript, page 9.  While the May 2010 VA opinion provided a positive opinion that the Veteran's left S1 radiculopathy is related to the Veteran's degenerative disc disease, no opinion was provided as to direct service connection and the in-service November 1961 injury and on remand, such opinion must be provided.  The examiner must also address the evidence of a continuity of symptomatology since service for the Veteran's left lower extremity.  See August 2014 Hearing Transcript, page 13 (showing that the Veteran affirmatively responded to a question of "you're testifying that that same pain that you had during service you've had ever since service until today.  Is that correct?").

Additionally, the Veteran has stated that his Mississippi National Guard Records were destroyed in an accident, to include hospital records relating to his in-service lower back injury discussed above.  See January 2012 Veteran Letter to The Adjutant General of Mississippi; December 2011 Veteran Statement.  While the Veteran referenced the hospital records relating to his lower back injury being destroyed, there is no evidence of record that VA made any attempt to obtain these records, which as in-patient hospital treatment records, are stored separately from the Veteran's own service treatment records.  While the Veteran submitted a copy of what appears to be a November 8, 1961 Clinical Record Cover Sheet that may be a record of hospitalization, as this copy is of poor quality and there is no indication that all records from any hospital on Fort Polk, Louisiana were received, on remand, the AOJ must attempt to obtain treatment records, to include in-patient records, documenting hospitalization of the Veteran at any hospital(s) on Fort Polk, Louisiana in 1961.  Also, as referenced above, the Veteran provided copies of records that he said he obtained from the Adjutant General of Mississippi.  These records, as discussed above, contained information relevant to the Veteran's claim that had previously not been obtained.  As VA has not made any previous effort to obtain the Veteran's National Guard records and because the copies the Veteran provided are of poor quality and there is no indication that he provided all records available, on remand, the Veteran's National Guard records must be obtained.

Finally, at the August 2014 hearing, the Veteran referenced receiving treatment from a Dr. L. for numbness in his left lower extremity.  See August 2014 Hearing Transcript, page 10, for full name.  Also, the Veteran testified to going "to the doctors several times" for treatment for his back after getting out of service.  See August 2014 Hearing Transcript, page 7.  No private medical records are available from Dr. L. and the earliest private medical records are from January 2007.  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain treatment records, including in-patient records, documenting hospitalization of the Veteran at any hospital(s) on Fort Polk, Louisiana in 1961.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R.            § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's National Guard records.  

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

4.  After completion of the above, afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's low back disability and left S1 radiculopathy.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the November 1961 in-service back injury.  

The medical opinion must address the evidence of a continuity of symptomatology since service for the Veteran's low back disability.  See October 2010 NOD and January 2012 Form 9 (where the Veteran stated that he has "suffered all these years with my back", referenced taking over the counter medication to "deal with the chronic pain to prevent taking a day off to go see a doctor" and that the "[o]ver the counter medications quit working to the point I had to be seen in 2007."); August 2014 Hearing Transcript, page 13 (where the Veteran affirmatively responded to a question of "you're testifying that that same pain that you had during service you've had ever since service until today.  Is that correct?").  

Review of the entire file is required; however, attention is invited to the June 2011 private medical record from Dr. M.P., which contained an opinion that the Veteran's back pain is related to his in-service injury.  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current left S1 radiculopathy had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the November 1961 in-service injury.  



The medical opinion must address the evidence of a continuity of symptomatology since service for the Veteran's left lower extremity.  See October 2010 NOD and January 2012 Form 9 (where the Veteran stated that he "suffer[s] with chronic pain and numbness to my legs now that is the result of my back injury while on active duty."); August 2014 Hearing Transcript, page 9 (where the Veteran testified that he begun to experience numbness in his left lower extremity in-service "right after" his low back injury); August 2014 Hearing Transcript, page 13 (where the Veteran affirmatively responded to a question of "you're testifying that that same pain that you had during service you've had ever since service until today.  Is that correct?").  

5.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



